Citation Nr: 0402947	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  03-07 419	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines





THE ISSUE

Entitlement to a compensable rating for healed perforation of 
the left ear.






INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1946 to March 1949.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2002 rating decision by the Manila Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

On the veteran's VA Form 9 the section pertaining to hearings 
is crossed out with a note to see attached explanations on 
hearing options.  There is no attached document.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies in this case.  

Under VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
the United States Court of Appeals for Veterans Claims 
provided guidance regarding notice requirements under the 
VCAA, including that the veteran should be specifically 
notified as to what he needs to substantiate his claims and 
of his and VA's respective responsibilities with regard to 
claims development.  In the instant case the veteran was not 
given any notice of the VCAA.  

In a decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2)(ii), a regulation which had allowed 
the Board to provide the requisite VCAA notice without 
remanding such matters to the RO.  Disabled American Veterans 
et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  Hence, the Board may not provide the veteran 
notice on its own.  Furthermore, whether or not he desires a 
hearing requires clarification.

Accordingly, this case is REMANDED to the RO for the 
following:

The RO should review the record and send 
an appropriate letter to the veteran to 
ensure compliance with all notice 
requirements set forth in the VCAA and in 
all subsequent interpretative authority.  
The RO should advise him of the evidence 
necessary to establish a compensable 
rating for the disability, what the 
evidence now shows, what evidence he is 
to provide, and what evidence VA has 
obtained or will attempt to obtain.  He 
should be given ample opportunity to 
respond. He should also be asked to 
clarify whether or not he desires a 
hearing.  If he does, the RO should 
process the case accordingly.  If not, 
the RO should readjudicate the claim.  If 
it remains denied, the RO should issue an 
appropriate supplemental statement of the 
case , and process the case in accordance 
with established appellate procedures.  

The purposes of this remand are to ensure compliance with the 
notice requirements of VCAA, and to ensure due process.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

